--------------------------------------------------------------------------------

Exhibit 10.1


JOINDER AND AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT


This JOINDER AND AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT, TERM
LOAN AND SECURITY AGREEMENT (this “Joinder”), dated as of August 1, 2011, is by
and among OF AIR HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),
OMNIFLIGHT HELICOPTERS, INC., a Texas corporation (“Omni Helicopters”),
OMNIFLIGHT HELICOPTER SERVICES, INC., a Delaware corporation (“Omni Services”),
OMNI TRANSPORT SYSTEMS, ALABAMA, LLC, a Nevada limited liability company (“Omni
Alabama”), OMNI TRANSPORT SYSTEMS, CHARLESTON, LLC, a Nevada limited liability
company (“Omni Charleston”), NATIVE AIR SERVICES, INC., a Nevada corporation
(“Native Air”), NATIVE AMERICAN AIR AMBULANCE, INC., a Nevada corporation
(“Native Ambulance Inc.”), NATIVE AMERICAN AIR AMBULANCE, LLC, a Delaware
limited liability company (“Native Ambulance LLC”), ENCHANTMENT AVIATION, INC.,
a New Mexico corporation (“Enchantment”), OTS (SUB), LLC, an Alabama limited
liability company (“OTS”, and together with Holdings, Omni Helicopters, Omni
Services, Omni Alabama, Omni Charleston, Native Air, Native Ambulance Inc.,
Native Ambulance LLC, and Enchantment, each individually an “OF Borrower” and
collectively, “OF Borrowers”), KEYBANK NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacities,
“Agent”), PNC BANK, National Association, as a Lender, as Joint Lead Arranger
and Documentation Agent,  BBVA COMPASS BANK, as a Lender, as Joint Lead Arranger
and Co-Syndication Agent, BANK OF AMERICA, N.A., as a Lender, as Joint Lead
Arranger and Co-Syndication Agent and the other Lenders party to the Loan
Agreement (defined below).


Recitals



 
A.
On June 1, 2011, AIR METHODS CORPORATION, a Delaware corporation (“AMC”),
entered into that certain Agreement and Plan of Merger dated June 1, 2011 among
AMC, Air Methods Acquisition Sub, Inc., a Delaware corporation, Holdings and
Wind Point Partners V, L.P., a Delaware limited partnership (the "OF Acquisition
Agreement").

 

 
B.
AMC, ROCKY MOUNTAIN HOLDINGS, L.L.C., a Delaware limited liability company
(“RMH”), MERCY AIR SERVICE, INC., a California corporation (“Mercy”), LIFENET,
INC., a Missouri corporation (“Lifenet”), FSS AIRHOLDINGS, LLC, a Delaware
limited liability company (“FSS”), CJ SYSTEMS AVIATION GROUP, INC., a
Pennsylvania corporation (“CJ Systems”),AIR METHODS TRANSPORT COMPANY, a
Delaware corporation (“AMTC”), UNITED ROTORCRAFT SOLUTIONS, LLC, a Texas limited
liability company (“URS”), and SPECIAL JET SERVICES, LLC, a Delaware limited
liability company (“SJS”) as borrowers and debtors (each individually, an
“Existing Borrower” and collectively, the “Existing Borrowers”), KEYBANK
NATIONAL ASSOCIATION, a national banking association, as a Lender, as lead
arranger, sole book runner and administrative agent (“KeyBank” or “Agent”), PNC
BANK, National Association, as a Lender, as Joint Lead Arranger and
Documentation Agent,  BBVA COMPASS BANK, as a Lender, as Joint Lead Arranger and
Co-Syndication Agent, BANK OF AMERICA, N.A., as a Lender, as Joint Lead Arranger
and Co-Syndication Agent and the other Lenders are party to an Amended and
Restated Loan Agreement dated as of July 5, 2011 (the “Loan Agreement”).

 
 
 
 

--------------------------------------------------------------------------------

 


 
C.
The Loan Agreement contemplated that AMC would acquire the OF Borrowers pursuant
to the transactions contemplated by the OF Acquisition Agreement and immediately
following the closing of the transactions contemplated by the OF Acquisition
Agreement, the OF Borrowers will become borrowers and debtors under the Loan
Agreement on the terms and conditions described in this Joinder.

 
Any capitalized terms used but not defined in this Joinder shall have the
meanings given to such terms in the Loan Agreement.
 
Agreement


1.             OF Borrowers Joined as Borrower Under Loan Agreement.  Each OF
Borrower, for good and valuable consideration received and intending to be
legally bound, acknowledges and agrees that, effective upon the execution and
delivery of this Joinder, each does hereby join, on a joint and several basis,
and for all purposes become a Borrower under the Loan Agreement, and fully
assumes and otherwise is entitled to and becomes obligated and liable for and
undertakes to perform, all rights, benefits, burdens, obligations and
liabilities of a Borrower under the Loan Agreement.
 
2.            Representations, Warranties, and Covenants.  Each OF Borrower
joins and makes, as to itself and as of the date of this Joinder, each of the
representations and warranties made by the Existing Borrowers in Article VI of
the Loan Agreement and agrees to the covenants set forth in the Loan
Agreement.  Any disclosures and exceptions to such representations and
warranties that otherwise would be disclosed in the Schedules to the Loan
Agreement are disclosed in the corresponding Schedules attached to this Joinder
and shall be deemed, for purposes of this Joinder and by virtue of having been
set forth in the Schedules attached to this Joinder, to have been set forth in
the Schedules attached to the Loan Agreement.
 
3.            Grant of Security Interest.  Each OF Borrower hereby grants to
Agent, for the benefit of the Lenders, a security interest in, and a Lien on,
the following property of each OF Borrower wherever located and whether now
owned or hereafter acquired:
 
(a)           All Accounts (other than any governmental Accounts that are not
legally assignable by such OF Borrower), Inventory, general intangibles, payment
intangibles, chattel paper, documents, and instruments, whether or not
specifically assigned to Agent or any Lender, automotive equipment, motor
vehicles and fixtures;
 
(b)           All guaranties, collateral, liens on, or security interests in,
real or personal property, leases, letters of credit, and other rights,
agreements, and property securing or relating to payment of Accounts;
 
 
 

--------------------------------------------------------------------------------

 

(c)           All rights to receive the surplus funds, if any, which are payable
to such OF Borrower following the termination of any Pension Plan and the
satisfaction of all liabilities to participants and beneficiaries under such
Pension Plan in accordance with applicable law;
 
(d)           All trademarks, trademark rights, patents, patent rights,
intellectual property licenses and permits, trade names, trade name rights, and
approvals, including, without limitation, those listed on Schedule 5.1(d)
attached hereto, together with all income, royalties, damages and payments now
and hereafter due and payable thereunder with respect thereto;
 
(e)           Equipment, whether or not affixed to realty, including
Unencumbered Aircraft and equipment located thereon but excluding any Aircraft
that is not an Unencumbered Aircraft;
 
(f)           All sale, service, performance and equipment lease contracts as to
which such OF Borrower is lessee, agreements and grants (whether written or
oral), and any other contract (whether written or oral) between such OF Borrower
and any third party (except for any real property leases, or any equipment
leases that do not allow an assignment of such leases by their terms, neither of
which shall be Collateral);
 
(g)           The entire goodwill and all product lines of each OF Borrower’s
businesses and other general intangibles, including, without limitation,
know-how, trade secrets, customer lists, proprietary information, inventions,
methods, procedures and formulae in connection with the use of and symbolized by
the trademarks of such OF Borrower;
 
(h)           All books, records, ledger cards, data processing records,
computer software, and other property at any time evidencing or relating to
Collateral;
 
(i)           All cash, cash equivalents, monies, securities (including all
stock of any Affiliate owned by such OF Borrower (provided that with respect to
any Foreign Subsidiary, such pledge shall be limited to sixty-five percent (65%)
of such Foreign Subsidiary’s outstanding voting stock and stock equivalents and
one hundred percent (100%) of such Foreign Subsidiary’s outstanding non-voting
stock and stock equivalents), whether now owned or hereafter formed or acquired,
and all proceeds thereof, and other property now or hereafter held, or received
by, or in transit to, the Agent or any Lender from or for such OF Borrower, and
all of such OF Borrower's investment property and financial assets (as each is
defined in the UCC)), deposit accounts, including those described on Schedule
5.1(i) attached hereto, credits, and balances with Agent or any Lender existing
at any time;
 
(j)           All parts (other than parts included in the purchase of Aircraft
that is the subject of a Permitted Encumbrance), accessories, attachments,
special tools, additions, replacements, substitutions, and accessions to or for
all of the foregoing;
 
(k)           All Commercial Tort Claims, including those described on Schedule
5.1(k) attached hereto; and
 
(l)           All proceeds and products of all of the foregoing in any form,
including, without limitation, amounts payable under any policies of insurance
insuring the foregoing against loss or damage, and all increases and profits
received from all of the foregoing;
 
provided, however, the Collateral shall not include any rights or interests of
any OF Borrower under any licenses, leases or other contracts if and to the
extent that the granting of a security interest in such licenses, leases or
contract is prohibited as a matter of law (as opposed to a contractual
prohibition); provided, further, (i) if any such prohibition is no longer
effective, a security interest therein in favor of Agent shall automatically
arise hereunder without any further action on the part of OF Borrowers or Agent
and (ii) nothing contained herein shall be deemed to limit, impair or otherwise
affect Agent's security interest in any rights or interests of any OF Borrower
in or to monies due or to become due under any such agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.            Indebtedness Secured.  The Security Interest secures payment of
any and all Indebtedness and the performance of all obligations and agreements
of each OF Borrower to Agent or any Lender under this Joinder or any other
Transaction Documents, whether now existing or hereafter incurred or arising, of
every kind and character, primary or secondary, direct or indirect, absolute or
contingent, sole, joint or several, and whether such Indebtedness is from time
to time reduced and thereafter increased, or entirely extinguished and
thereafter reincurred, including, without limitation:  (a) all Advances under
the Revolving Line of Credit, the Revolving Notes, and the Swingline Note, and
all Indebtedness under any Letters of Credit, including Reimbursement
Obligations; (b) all amounts owed under the Term Loan; (c) all interest which
accrues on any Indebtedness, until payment of such Indebtedness in full,
including, without limitation, all interest provided for under this Agreement or
any other Transaction Documents; (d) all other monies payable by OF Borrowers,
and all obligations and agreements of OF Borrowers to Lenders, pursuant to the
Transaction Documents; (e) all  Product Obligations; and (f) all monies payable
by any Third Party, and all obligations and agreements of any Third Party to the
Agent or any Lender, pursuant to any of the Transaction Documents.
 
5.            Notes.  Pursuant to the Loan Agreement and in connection with this
Joinder, the outstanding Revolving Notes and Swingline Notes are being replaced
with Amended and Restated Revolving Notes and an Amended and Restated Swingline
Note, which amended notes add the OF Borrowers as makers, and such notes are the
Revolving Notes and the Swingline Note, respectively, as defined in the Loan
Agreement. Additionally, the OF Borrower and the Existing Borrowers shall
execute and deliver to the Agent and the Lenders the Term Notes.
 
6.            Amendment.  Article VIII of the Loan Agreement is hereby amended
to add a new Section 8.22 which shall read in its entirety as follows:
 
"8.22           CORPORATE HEADQUARTERS.
 
On or before December 31, 2011, (a) Borrowers shall have caused Borrowers' books
and records, including Borrowers' records concerning the Collateral which are
kept at the leased locations in Addison, Texas and Mesa, Arizona listed on
Schedule 6.7, as amended by the Joinder and Amendment No. 1 to the Loan
Agreement, to be relocated to Borrowers' chief executive offices located in
Englewood, Colorado or (b) to the extent Borrowers the have not caused such
books and records to be relocated to Borrowers' chief executive offices located
in Englewood, Colorado, Borrowers shall have delivered to Agent a Landlord
Agreement, in a form acceptable to Agent, executed by the landlord of such
leased location."
 
 
 

--------------------------------------------------------------------------------

 

7.            Conditions Precedent.  The terms of this Joinder shall become
effective only when each of the following conditions has been completely
satisfied as determined by Agent in its sole discretion:
 
(a)           Documents.  Agent shall have received this Joinder duly executed
and delivered by the OF Borrowers, Agent, and Lenders; and
 
(b)           Conditions set forth in Loan Agreement.  Each of the conditions
set forth in Section 7.1(b) of the Loan Agreement shall have been satisfied or
waived in writing by Agent.
 
8.            Waiver of Claims.  The OF Borrowers and the Existing Borrowers
hereby agree that this Joinder is a reasonable agreement among the parties in
connection with the current facts and circumstances related to the OF Borrowers’
business and is in keeping with the tenor of the Loan Agreement, and the OF
Borrowers and the Existing Borrowers hereby completely and generally waive,
release, remise, acquit and forever discharge the Lenders and their respective
affiliates, present and past officers, directors, agents, attorneys,
predecessors, successors, insurers, parent, subsidiary and sibling corporations
and entities, and assigns (collectively, the “Bank Releasees”) of and from any
and all past and present claims, damages or causes of action arising or relating
in any way to the actions of the Bank Releasees relating to the Loan Agreement,
this Joinder, the Transaction Documents or any other agreement among the
parties, which the OF Borrowers or the Existing Borrowers ever had or now has
against the Bank Releasees, or any of them.
 
9.            Miscellaneous.
 
(a)           No modification, rescission, waiver, release, or amendment of any
provision of this Joinder shall be made, except by a written agreement signed by
the OF Borrowers and a duly authorized officer of each Lender.
 
(b)           This Joinder may be executed in any number of counterparts, and by
Lenders and the OF Borrowers on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all of which shall together
constitute one and the same Joinder.
 
(c)           The provisions of this Joinder are independent of, and separable
from, each other, and no such provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other such provision
may be invalid or unenforceable in whole or in part. If any provision of this
Joinder is prohibited or unenforceable in any jurisdiction, such provision shall
be ineffective in such jurisdiction only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable nor render prohibited or unenforceable such provision in any other
jurisdiction.
 
(d)           The terms of this Joinder, the Loan Agreement and the Transaction
Documents shall be cumulative except to the extent that they are specifically
inconsistent with each other, in which case the terms of this Joinder shall
prevail.
 
 
 

--------------------------------------------------------------------------------

 

(e)           This Joinder, the Loan Agreement, and the other Transaction
Documents constitute the entire agreement and understanding between the parties
hereto with respect to the transactions contemplated hereby and supersede all
prior negotiations, understandings, and agreements among such parties with
respect to such transactions, including, without limitation, those expressed in
any commitment letter delivered by Lenders to the OF Borrowers.
 
(f)           THIS JOINDER, AND THE TRANSACTIONS EVIDENCED HEREBY, SHALL BE
GOVERNED BY, AND CONSTRUED UNDER, THE INTERNAL LAWS OF THE STATE OF COLORADO,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, AS THE SAME MAY FROM TIME TO
TIME BE IN EFFECT, INCLUDING, WITHOUT LIMITATION, THE UNIFORM COMMERCIAL CODE AS
IN EFFECT IN THE STATE.
 
(g)           THE OF BORROWERS AND LENDERS AGREE THAT ANY ACTION OR PROCEEDING
TO ENFORCE, OR ARISING OUT OF, THE TRANSACTION DOCUMENTS MAY BE COMMENCED IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF COLORADO, AND
BORROWERS WAIVE PERSONAL SERVICE OF PROCESS AND AGREE THAT A SUMMONS AND
COMPLAINT COMMENCING AN ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE PROPERLY
SERVED AND SHALL CONFER PERSONAL JURISDICTION IF SERVED BY REGISTERED OR
CERTIFIED MAIL TO BORROWERS, OR AS OTHERWISE PROVIDED BY THE LAWS OF THE STATE
OR THE UNITED STATES.
 
(h)           THE OF BORROWERS AND LENDERS HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWERS OR LENDERS MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THE
TRANSACTION DOCUMENTS OR THE TRANSACTIONS RELATED THERETO. BORROWERS REPRESENT
AND WARRANT THAT NO REPRESENTATIVE OR AGENT OF ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY LENDER WILL NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. BORROWERS ACKNOWLEDGE THAT THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS JOINDER BY, AMONG OTHER THINGS, THE
PROVISIONS OF THIS PARAGRAPH.
 
(i)           ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT, INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT, ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWERS) AND US
(LENDERS) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THE TRANSACTION DOCUMENTS, WHICH ARE THE
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY
LATER AGREE IN WRITING TO MODIFY IT.
 
[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Joinder as of the date first
above written.





 
OF AIR HOLDINGS CORPORATION, OMNIFLIGHT HELICOPTERS, INC. OMNIFLIGHT HELICOPTER
SERVICES, INC., OMNI TRANSPORT SYSTEMS, ALABAMA, LLC, OMNI TRANSPORT SYSTEMS,
CHARLESTON, LLC, NATIVE AIR SERVICES, INC., NATIVE AMERICAN AIR AMBULANCE, INC.,
NATIVE AMERICAN AIR AMBULANCE, LLC, ENCHANTMENT AVIATION, INC. AND OTS (SUB),
LLC
             
By:
/s/ Trent J. Carman  
Name:
Trent J. Carman  
Title:
Chief Financial Officer        
Address:
 
7301 South Peoria Street
 
Englewood, Colorado 80112
 
Attn:
Trent J. Carman   
Phone:
303-792-7591  
Facsimile:   
303-790-4780

 
Acknowledged and Agreed as to Paragraphs 6 and 8:


AIR METHODS CORPORATION,
ROCKY MOUNTAIN HOLDINGS, L.L.C.,
MERCY AIR SERVICE, INC.,
LIFENET, INC., FSS AIRHOLDINGS, LLC,
CJ SYSTEMS AVIATION GROUP, INC.,
SPECIAL JET SERVICES, LLC,
AIR METHODS TRANSPORT COMPANY AND
UNITED ROTORCRAFT SOLUTIONS, LLC


By:
/s/ Trent J. Carman  
Name:
Trent J. Carman  
Title:
Chief Financial Officer  



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 



 
LENDERS:
       
As Lender, Administrative Agent, Joint Lead Arranger and Sole Book Runner:
       
KEYBANK NATIONAL ASSOCIATION
                   
By:
/s/  Michelle K. Bushey  
Name:
Michelle K. Bushey  
Title:
Senior Vice President        
Address:
 
1675 Broadway, Suite 300
 
Denver, Colorado 80202
 
Attn:
Michelle Bushey  
Phone:
720-904-4536  
Facsimile:  
720-904-4515



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
As Lender, Joint Lead Arranger and Co-Syndication Agent:
       
BANK OF AMERICA, N.A.
             
By:
/s/  Robert Likos  
Name:
Robert Likos  
Title:
Senior Vice President        
Address:
 
370 17th Street, Suite 3590
 
Denver, Colorado 80202
 
Attn:
Robert Likos  
Phone: 
303-825-7571  
Facsimile:  
303-825-7580



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]

 
 

--------------------------------------------------------------------------------

 


 
As Lender, Joint Lead Arranger and Documentation Agent:
       
PNC BANK, NATIONAL ASSOCIATION
             
By:
/s/  Philip K. Liebscher  
Name:  
Philip K. Liebscher  
Title:    
Senior Vice President        
Address:
 
249 Fifth Avenue
 
Pittsburg, PA 15222
 
Attn:
Philip K. Liebscher  
Phone:
412-762-3202  
Facsimile:   
412-762-6484



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]

 
 

--------------------------------------------------------------------------------

 


 
As Lender, Joint Lead Arranger and Co-Syndication Agent:
       
BBVA COMPASS BANK
             
By:
/s/  Mark A. Mooney  
Name:   
Mark A. Mooney  
Title:     
Senior Vice President        
Address:
 
999 18th Street, Ste 2800
 
Denver, CO  80202
 
Attn:
Mark A. Mooney  
Phone:
(303) 217-2257  
Facsimile:  
(303) 209-8499



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]

 
 

--------------------------------------------------------------------------------

 


 
JPMORGAN CHASE BANK, N.A.
             
By:
/s/  Brennon J. Crist  
Name: 
Brennon J Crist  
Title:    
Senior Vice President        
Address:
 
1125 17th Street, 3rd Floor
 
Denver, CO 80202
 
Attn:
Brennon J Crist  
Phone:
(303) 244-3220  
Facsimile:  
(303) 244-3351



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 


 
RBS CITIZENS, N.A.
             
By:
/s/  André A. Nazareth  
Name:
André A. Nazareth  
Title:
Senior Vice President              
Address:
 
27777 Franklin Road, 19th Floor
 
Southfield, Michigan 48034
 
Attn:
André A. Nazareth  
Phone:
(248) 226-7736  
Facsimile:  
(248) 228-9402



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 


 
BOKF, NA dba Colorado State Bank and Trust
             
By:
/s/  Matthew J. Mason  
Name:
Matthew J. Mason  
Title:
Vice President        
Address:
 
1600 Broadway, 4th floor
 
Denver, CO 80202
 
Attn:
Matthew J. Mason  
Phone:
(303) 863-4265  
Facsimile:  
(303) 863-4463



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 


 
FIFTH THIRD BANK
             
By:
/s/  Mitchell A. Early  
Name: 
Mitchell A. Early  
Title:
Portfolio Manager              
Address:
 
38 Fountain Square Plaza
 
Cincinnati, OH 45263
 
Attn:
Mitchell A. Early  
Phone:
(312) 704-5535  
Facsimile:   
(312) 704-7365



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 


 
UMB BANK COLORADO, N.A.
             
By:
/s/   Patrick Fairfield  
Name:
Patrick Fairfield  
Title:
Senior Vice President        
Address:
 
1670 Broadway
 
Denver, CO 80202
 
Attn:
Patrick Fairfield  
Phone:
(303) 839-2298  
Facsimile: 
(303) 839-2289



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 


 
BANK OF THE WEST
             
By:
/s/    Terry A. Switz  
Name:
Terry A. Switz  
Title:
Vice President              
Address:
 
600 17th Street, Suite 1500
 
Denver, CO 80202
 
Attn:    
Terry A. Switz  
Phone:
(303) 202-5760  
Facsimile: 
(402) 918-7253



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]


 
 

--------------------------------------------------------------------------------

 


 
U.S. BANK NATIONAL ASSOCIATION
             
By:
/s/  Carlos L. Lamboglia  
Name:
Carlos L. Lamboglia  
Title:
Assistant Vice President              
Address:
 
US Bancorp Center
 
BC-MN-H03P
 
800 Nicollet Mall
 
Minneapolis, MN 55402
 
Attn:   
Carlos L. Lamboglia  
Phone: 
(612) 303-3788  
Facsimile:   
(612) 303 2265



[Signature Page to Joinder to Amended and restated Revolving Credit,
Term Loan and Security Agreement]
 
 

--------------------------------------------------------------------------------